Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 1 of 13




                                                   2:19-CV-120

                                         Cercone
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 2 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 3 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 4 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 5 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 6 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 7 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 8 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 9 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 10 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 11 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 12 of 13
Case 2:19-cv-00120-DSC Document 1 Filed 02/05/19 Page 13 of 13
